Citation Nr: 0218429
Decision Date: 12/18/02	Archive Date: 02/07/03

DOCKET NO. 00-11 836               DATE DEC 18, 2002

On appeal from the decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Los Angeles, California

THE ISSUE

Whether new and material evidence has been presented to reopen a
claim of service connection for non-Hodgkin's lymphoma.

(The claim of service connection for prostate cancer will be the
subject of a later decision.)

FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 1959
to April 1963 and from May 1963 to October 1969.

2.  In October 2002, the RO improperly certified the issue of
whether new and material evidence had been presented to reopen a
claim of service connection for

non-Hodgkin's lymphoma to the Board. It is noted that in a May 9,
2000, Form 9, prior to the promulgation of a decision in the
appeal, the Board received notification from the appellant that a
withdrawal of this appeal was requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the
appellant have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West
1991); 38 C.F.R. 20.202, 20.204(b), (c) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. 7105, the Board may dismiss any appeal which
fails to allege specific error of fact or law in the determination
being appealed. A Substantive Appeal may be withdrawn in writing at
any time before the Board promulgates a decision. 38 C.F.R. 20.202,
20.204(b) (2002). Withdrawal may be made try the appellant or by
his or her authorized representative, except that a representative
may not withdraw a Substantive Appeal filed by the appellant
personally without the express written consent of the appellant. 38
C.F.R. 20.204(c) (2002). The appellant has withdrawn this appeal
and, hence, there remain no allegations of errors of fact or law
for appellate consideration. Accordingly, the Board does not have
jurisdiction to review the appeal and it is dismissed without
prejudice.

2 -

ORDER 

The appeal is dismissed.

H. N. SCHWARTZ
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal, with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

3 -



